NUMBER 13-19-00074-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

                             IN RE AT&T INC., ET AL.


                       On Petition for Writ of Mandamus.


                                      ORDER
            Before Justices Benavides, Longoria, and Hinojosa
                            Order Per Curiam

      Relators, AT&T Inc.; New Cingular Wireless PCS, LLC d/b/a AT&T Mobility,

individually and in its capacity as General Partner of McAllen-Edinburg-Mission SMSA

Limited Partnership, Texas RSA 18 Limited Partnership, and Texas RSA 19 Limited

Partnership; AT&T Mobility Corporation; Cricket Communications, LLC; and Cricket

Wireless, LLC, filed a petition for writ of mandamus in the above cause on February 15,

2019. We previously abated this cause to allow the successor judge, the Honorable Marla

Cuellar, to consider the matters at issue here. See TEX. R. APP. P. 7.2(b).
       On March 28, 2018, this Court granted the unopposed joint motion for extension

of time for the Rule 7.2 hearing in the trial court filed by VTX Communications, LLC and

VTX Investments, LLC, individually and derivatively on behalf of McAllen-Edinburg-

Mission SMSA Limited Partnership, TEXAS RSA 18 Limited Partnership, and Texas RSA

19 Limited Partnership (VTX Plaintiffs), and extended the time for hearing until Monday,

May 6, 2018. That same day, however, this Court granted VTX Plaintiffs’ later-filed motion

for legislative continuance.   The motion for legislative continuance requested that

consideration of the mandamus be continued to a date thirty days after the date on which

the legislature adjourns. See TEX. CIV. PRAC. & REM. CODE ANN. § 30.003(b) (West,

Westlaw through 2017 1st C.S.). Pursuant to Texas Civil Practice and Remedies Code

section 30.003(b), the case “shall” be continued until 30 days after the date on which the

legislature adjourns.” See id. Subsequently, Judge Cuellar has requested abatement of

this original proceeding “to a date subsequent to June 26, 2019” to comply with the

statute.

       We now clarify that this matter is abated until such time as necessary to allow

Judge Cuellar the opportunity to consider the rulings at issue in this original proceeding.

       IT IS SO ORDERED.

                                                                      PER CURIAM

Delivered and filed the
11th day of April, 2019.




                                             2